                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                    HARRISON DIVISION

RYAN C. JACKSON                                                                               PLAINTIFF


        v.                        CIVIL NO. 3:18-cv-03088-MEF


ANDREW M. SAUL1, Commissioner,
Social Security Administration                                                                DEFENDANT

                            MEMORANDUM OPINION AND ORDER

        Pending now before this Court is Plaintiff’s Motion for Attorney Fees Under the Equal

Access to Justice Act (“EAJA”). (ECF Nos. 27, 28). The parties have consented to the jurisdiction

of a Magistrate Judge to conduct any and all proceedings in this case (ECF No. 5), and pursuant

to said authority the Court issues this Order.

        On December 3, 2019, Plaintiff filed a motion for attorney’s fees and costs under 28 U.S.C.

§ 2412, the Equal Access to Justice Act (hereinafter “EAJA”), requesting $2,513.75, representing

a total of 11.75 attorney hours for work performed in 2018 and 2019 at an hourly rate of $155.00,

3.90 paralegal hours at an hourly rate of $75.00, the expense associated with the $400.00 filing

fee. (ECF No. 28-12). On December 17, 2019, the Defendant filed a response objecting to

Plaintiff’s characterization of the filing fee as an expense and clarifying that it is compensable as

a cost. (ECF No. 29). However, the Defendant has no objection to Plaintiff’s recovery of the

filing fee.

        Accordingly, it is the opinion of the undersigned that the Plaintiff is entitled to a fee award

in this case, as he is the prevailing party, the government’s decision to deny benefits was not



1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and he is
substituted as Defendant in this action pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
“substantially justified,” the hourly rate requested for both attorney and paralegal hours does not

exceed the CPI for either year in question, and the time asserted to have been spent in the

representation of the Plaintiff before the district court is reasonable. See Jackson v. Bowen, 807

F.2d 127, 128 (8th Cir. 1986) (burden is on the Commissioner to show substantial justification for

the government’s denial of benefits); Johnson v. Sullivan, 919 F.2d 503 (8th Cir. 1990) (the hourly

rate may be increased when there is “uncontested proof of an increase in the cost of living sufficient

to justify hourly attorney’s fees of more than $75.00 an hour); and, Hensley v. Eckerhart, 461 U.S.

424, 430 (1983) (in determining reasonableness, court looks at time and labor required; the

difficulty of questions involved; the skill required to handle the problems presented; the attorney’s

experience, ability, and reputation; the benefits resulting to the client from the services; the

customary fee for similar services; the contingency or certainty of compensation; the results

obtained; and, the amount involved). The Court also finds Plaintiff has incurred the postage

expenses alleged. In all social security cases, the Plaintiff is ordered to serve the Defendants via

certified mail. (ECF No. 6). Further, Plaintiff has provided the Court with an Affidavit of Service,

which includes three green cards evidencing proper service of process via certified mail. (ECF

No. 8-1). Accordingly, Plaintiff is entitled to an attorney’s fee award under EAJA in the amount

of $2,513.75.

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should be

made payable to Plaintiff; however, as a matter of practice, an EAJA fee made payable to Plaintiff

may properly be mailed to Plaintiff’s counsel.

       The parties are reminded that, in order to prevent double recovery by counsel for the

Plaintiff, the award herein under the EAJA will be taken into account at such time as a reasonable

fee is determined pursuant to 42 U.S.C. § 406.




                                                  2
IV.    Conclusion:

       Based upon the foregoing, Plaintiff is awarded the sum of $2,513.75 for attorney’s fees

pursuant to the EAJA, 28 U.S.C. § 2412.

       Dated this 30th day of January 2020.

                                    /s/ Mark E. Ford
                                    HONORABLE MARK E. FORD
                                    UNITED STATES MAGISTRATE JUDGE




                                              3
